Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cieszkowski (US 2015/0331483 A1).
Regarding claim 1. Cieszkowski discloses a system for simulating an output in a virtual reality gaming environment, comprising: 
a pod for being entered by a user [0011]; 
a virtual reality device (i.e. suit/virtual reality headset) located in said pod for being worn by the user [0005], [0011]; 
a controller unit electrically connected with said virtual reality device and said pod [0011], [0020]; 
said controller unit defining an electronic three-dimensional grid representative of said pod [0021], [0027]; 
at least one motion sensor electrically connected to said controller unit for detecting movement within said pod and providing said controller unit input data associated with said detected movement, wherein said input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of a location of the detected movement in said pod [0021], [0027];  
at least one output device disposed in said pod and electrically connected with said controller unit [0011]; and 
said controller unit configured to receive said input data from said at least one motion sensor and to activate said output device at three-dimensional coordinates in said pod that correspond with said three-dimensional coordinates of input data acquired by said motion sensor [0011], [0021], [0027], (claim 1).

Regarding claim 2. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device includes at least one output device located on said virtual reality device [0011], [0022].

Regarding claim 3. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device further includes at least one output device located independently of said virtual reality device [0023].

Regarding claim 4. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one motion sensor is configured to detect movement of said virtual reality device [0021].

Regarding claim 5. Cieszkowski discloses a system as set forth in claim 1 wherein said virtual reality device includes a suit for being worn by the user [0011], [0022].

Regarding claim 6. Cieszkowski discloses a system as set forth in claim 1 wherein said virtual reality device includes a headset including a graphical user interface configured to be viewed by the user [0005], (Fig. 1).

Regarding claim 7. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device includes at least one haptic feedback device [0022], [0023].

Regarding claim 8. Cieszkowski discloses a system as set forth in in claim 7 wherein said at least one haptic feedback device is at least one of a rumble pack, or an air ballast containing a fluid [0022], [0023].

Regarding claim 9. Cieszkowski discloses a system as set forth claim 1, wherein said at least one output device includes at least one sound device for emitting a sound to the user [0022], [0023].

Regarding claim 10. Cieszkowski discloses a system as set forth in in claim 1 wherein said at least one output device includes at least one thermal application device for providing a heating or cooling sensation to the user [0022], [0023].

Regarding claim 11. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device includes an electrical impulse device configured to transmit an electrical current to the user [0022], [0023].

Regarding claim 12. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device includes a magnetic impulse device configured to transmit a magnetic field to the user [0022], [0023].

Regarding claim 13. Cieszkowski discloses a system as set forth in claim 1 wherein said at least one output device includes a scent generator configured to emit a predetermined scent to the user [0022], [0023].

Regarding claim 14. Cieszkowski discloses a system as set forth in claim 1 further including a locomotion device disposed in said pod for simulating movement for the user [0023].

Regarding claim 15. Cieszkowski discloses a system for simulating a presence between at least a first user at a first location and a second user at a second location, comprising: a first pod at the first location for being entered by the first user; a first controller unit electrically connected with said first pod for receiving inputs and emitting outputs to said first pod; said first controller unit defining an electronic three-dimensional grid representative of said first pod; at least one first motion sensor electrically connected to said first controller unit for detecting movement within said first pod and providing said first controller unit input data associated with said detected movement, wherein said unit input data includes coordinates within said electronic three-dimensional grid representative of the detected movement; at least one first output device disposed in said first pod and electrically connected with said first controller unit for selectively being activated; a second pod at the second location for being entered by the second user; a second controller unit electrically connected with said second pod for receiving inputs and emitting outputs to said second pod; said second controller unit defining an electronic three-dimensional grid representative of said second pod; at least one second motion sensor disposed in said second pod and electrically connected to said second controller unit for detecting movement within said second pod and providing said second controller unit input data associated with said detected movement, wherein said unit input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of the detected movement; at least one second output device disposed in said second pod and electrically connected with said second controller unit for selectively being activated; and a mainframe electrically connected with said first and second controller units and configured to receive said input data from said first and second controller units and configured to provide instructions to said first control unit to activate said first output device at three-dimensional coordinates in said first pod that correspond with said three-dimensional coordinates of said input data acquired by said second motion sensors, and configured to provide instructions to said second control unit to activate said second output device at three- dimensional coordinates in said second pod that correspond with said three-dimensional coordinates of said input data acquired by said first motion sensors as similarly discussed above, [0011], [0020]-[0023], [0027], (Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,755,848 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a system for simulating an output in a virtual reality gaming environment, comprising: a pod for being entered by a user; a virtual reality device located in said pod for being worn by the user; a controller unit electrically connected with said virtual reality device and said pod; said controller unit defining an electronic three-dimensional grid representative of said pod; at least one motion sensor electrically connected to said controller unit for detecting movement within said pod and providing said controller unit input data associated with said detected movement, wherein said input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of a location of the detected movement in said pod; at least one output device disposed in said pod and electrically connected with said controller unit; and said controller unit configured to receive said input data from said at least one motion sensor and to activate said output device at three-dimensional coordinates in said pod that correspond with said three-dimensional coordinates of input data acquired by said motion sensor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715